Citation Nr: 9912435	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action in which 
the RO denied service connection for an acquired psychiatric 
disorder characterized as a nervous condition.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for an acquired psychiatric 
disorder, to include PTSD.  Specifically, the veteran 
maintains that the death of his infant daughter following a 
breech deliver at Walter Reed Hospital during his period of 
active military service, resulted in the development of PTSD.

Initially, the Board notes that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, and credible supporting evidence that the 
claimed in-service stressor actually occurred, as well as a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (1998); Cohen v. Brown, 10 Vet. App 128 
(1997).  The veteran's representative asserts that the 
veteran's psychiatric disorder meets the criteria for PTSD 
under the criteria of DSM IV.

The service medical records are negative for complaints, 
treatment or diagnoses of any acquired psychiatric disorder.  
The veteran did not have any foreign service.  He served in 
the United States Army Band as a trombonist and was never 
engaged in combat with the enemy.

The RO has obtained the hospital records from Walter Reed 
General Hospital pertaining to the birth and death of the 
veteran's daughter in November 1966.  The hospital records 
confirm that a female child was born on 
November [redacted], 1966, and 
died shortly after birth.  An autopsy was performed which 
listed the cause of death as subdural hemorrhage of the brain 
and atelectasis of the lungs.

Post-service treatment records include private hospital 
emergency room records from Cape Cod Hospital dated in 
November 1973.  The veteran reported a history 
of depression due to family separation.  He had taken an 
overdose of tranquilizers two days earlier and was sent in by 
his physician for evaluation.

The veteran was hospitalized at Westwood Lodge, a private 
hospital, from July 17, 1992, through August 10, 1992.  His 
discharge diagnoses were bipolar disorder, depressed, type 
II, alcoholism, and narcissistic personality disorder.

On VA psychiatric examination in October 1992, the veteran 
reported a recent suicide attempt in which he attached a hose 
from his muffler up through the rug on the floor of his car.  
He was hospitalized and subsequently stabilized with 
medication.  He reported feeling overwhelmed, anxious and 
depressed.  The diagnostic impression was major depression, 
single episode, severe, with psychotic features and suicidal 
ideation.

Private treatment records from Family Health of Cape Cod, 
dated in 1993, contains a "Master problem list" which 
includes a diagnosis of PTSD and questionable bipolar 
disorder.

Private treatment records from Cape Cod Human Services 
showing treatment in 1992 and 1993 consisting of medication 
therapy and individual and group therapy.  Diagnoses included 
in these records are alcohol dependence, bipolar disorder, 
and depressed mood with suicidal ideation and features.

A private psychological evaluation in March 1993 revealed 
diagnoses of bipolar disorder, depressed, mixed personality 
disorder, not otherwise specified and alcohol dependence.

VA outpatient treatment records from the Northampton, 
Massachusetts VA Medical Center (VAMC) include recorded 
clinical data which state that the results of an April 1993 
MMPI testing and assessment were indicative of a deliberate 
attempt to exaggerate symptoms, perhaps as a cry for help, or 
to deliberately try to misrepresent himself with severe 
paranoid and drug symptomatology, perhaps for some secondary 
gain.  The veteran reported a history of suicide attempts in 
1973 and in 1992.  The veteran reported that the death of his 
daughter following a breech 
deliver had a lot to do with his psychiatric problems.  He 
indicated the belief that he has PTSD because of this 
experience.  In May 1993, the veteran was noted to have an 
atypical bipolar disorder and an adjustment disorder with 
depressed mood.

An evaluation was conducted in January 1994 resulted in 
diagnoses of apparent bipolar disorder, exacerbated by 
substance abuse, and consideration of PTSD, unlikely.  The 
stressor was noted to be the traumatic loss of his child who 
died shortly after birth.  The attending physician noted that 
life-threatening circumstances or trauma expected to produce 
symptoms in almost anyone, as usually evident in people with 
PTSD, were not apparent.

A private psychological evaluation in June 1994 by Robert D. 
Aron, Ph.D., noted that the veteran reported the start of 
heavy drinking, emotional pain and feeling as though he had 
lost trust in the world, after the death of his infant 
daughter at Walter Reed Army Hospital because of a doctor's 
negligence and inexperience in dealing with complicated 
births.  He reported having nightmares and said that he will 
break out crying for no apparent reason.  The veteran 
expressed the belief that he has PTSD because of his 
daughter's death as he had only recently started getting in 
touch with his sadness and feelings of anger about her death.  
The report of the psychological evaluation is missing at 
least one page as the last page now in the claims folder ends 
in the middle of a sentence.  The conclusions of the examiner 
are also missing from the evaluation report and may have a 
bearing on the case.

In summary, the RO has verified that the veteran's alleged 
stressor event, the death of the his infant daughter at 
Walter Reed Hospital while he was on active duty in 
1966, occurred.  The veteran has not been afforded a VA 
psychiatric examination since his reported stressor was 
verified.  At the time that the veteran was last examined in 
1992, there was no current diagnosis of PTSD and the stressor 
event concerning the death of his infant daughter at Walter 
Reed Hospital while the veteran was in service had not been 
verified.  Considering the fact that the claims folder now 
contains a diagnosis of PTSD and the RO has verified the 
veteran's reported stressor event, the Board finds that a VA 
psychiatric examination is essential prior to final appellate 
review to determine whether the veteran's currently 
diagnosed psychiatric disorder is the result of the verified 
stressor which occurred during active service.  The Board 
also notes that the scheduler criteria for psychiatric 
disorders changed on November 7, 1996, during the pendency of 
the veteran's claim.  Accordingly, he is entitled to have  
his claim of service connection for PTSD considered under 
both DSM-III and DSM IV of the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, which ever is to his advantage.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). 


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for PTSD since May 1993, the 
date of the last VA examination.  Based 
on his response, the RO should obtain a 
copy of the veteran's treatment records 
referable to PTSD from the identified 
source(s), and place them in the claims 
folder.

2.  The RO should contact Robert D. Aron, 
Ph.D., and obtain a complete copy of the 
June 1994 psychological evaluation, for 
association with the claims folder.

3.  Following the receipt of the 
aforementioned records, if any, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  As noted above, 
the examination must consider the 
veteran's disorder under both the 
criteria of DSM-III and DSM IV of the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, which ever is to his 
advantage.  The examiner must be 
instructed that only an event which has 
been verified may be considered for the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  The assertion of the veteran's 
representative that his PTSD meets the 
criteria provided by DSM IV is called to 
the examiner's attention.  The 
examination report should indicate that a 
review of the claims folder was 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor, namely, the death of his infant 
daughter at Walter Reed Hospital 
following a breech delivery while the 
veteran was on active duty.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Any additional testing that 
is considered necessary should be 
accomplished.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then review the record 
and the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including PTSD, should be 
readjudicated.  If the determination 
remains adverse to the veteran, both the 
appellant and his representative should 
be provided with a Supplemental Statement 
of the Case which includes a summary of 
any additional evidence submitted, the 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be given 
the opportunity to respond within the 
applicable time.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of the remand is to obtain clarifying 
data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


